IN THE COURT OF APPEALS OF TENNESSEE
                                 AT NASHVILLE
                                Assigned on Briefs February 14, 2000

                    JABARI ISSA MANDELA v. DONAL CAMPBELL

                        Appeal from the Chancery Court for Davidson County
                           No. 97-2112-II   Carol L. McCoy, Chancellor


                         No. M1998-00208-COA-R3-CV - Filed March 4, 2003


This appeal involves a dispute between a prisoner and the Tennessee Department of Correction
regarding the Department’s mail policy. After the Department returned two packages addressed to
him to their respective senders and denied his request for a declaratory order, the prisoner filed a
petition in the Chancery Court for Davidson County seeking a declaratory judgment that the
Department’s policy should have been promulgated as a rule under Tennessee’s Uniform
Administrative Procedures Act and that returning the packages was inconsistent with the warden’s
statutory obligation to “receive” an incarcerated prisoner’s property. The trial court upheld the
policy and its application to the prisoner, and the prisoner has appealed. We affirm.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

WILLIAM C. KOCH , JR., J., delivered the opinion of the court, in which BEN H. CANTRELL , P.J., M.S.,
and PATRICIA J. COTTRELL, J., joined.

Jabari Issa Mandela, Henning, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; Michael E. Moore, Solicitor General; and Pamela
S. Lorch, Assistant Attorney General, for the appellee, Donal Campbell.

                                                    OPINION

                                                          I.

        Jabari Issa Mandela, then known as John Henry Wooden, was arrested in 1982 and charged
with a series of similar rapes that had occurred in the Nashville area between 1980 and 1982. A
Davidson County grand jury handed down an eighteen-count indictment against Mr. Mandela, and
he was later tried on ten of these counts. He was eventually convicted of second degree burglary,
aggravated assault, aggravated sexual battery, and aggravated rape involving three of his victims and
received lengthy prison sentences. His convictions were later affirmed on appeal.1 Mr. Mandela has




       1
           State v. Wooden, 658 S.W .2d 5 53 (Tenn. Crim. Ap p. 19 83).
been somewhat of a litigation mill during his two decades behind bars2 This appeal is the latest in
the growing list of Mr. Mandela’s lawsuits.

        The facts in this case are sketchy and must be gleaned from Mr. Mandela’s papers. Some
time in the late 1990s, Mr. Mandela alleges that he sent his typewriter to its manufacturer for service.
After the manufacturer completed the repairs, it mailed the typewriter back to the prison where Mr.
Mandela was incarcerated. According to Mr. Mandela, the property room supervisor declined to
accept the package containing the typewriter and ordered it to be returned to the manufacturer. Mr.
Mandela also alleges that around the same time, he purchased “religious objects”3 that were likewise
returned to their sender.

        Following these incidents, Mr. Mandela filed a petition for a declaratory order with the
Tennessee Department of Correction challenging the Department’s mail policy.4 In June 1997, after
the Department declined to issue a declaratory order, Mr. Mandela filed a pro se petition for a
declaratory judgment in the Chancery Court for Davidson County. 5 He attacked Tenn. Dep’t Corr.
Policy Index No. 507.02 on two grounds. First, he asserted that the policy was invalid because it
had not been promulgated as a rule under the Uniform Administrative Procedures Act. Second, he
asserted that Tenn. Code Ann. § 41-21-216 (1997) imposed on the warden a duty to “receive”
property mailed to incarcerated prisoners.

         The Commissioner of Correction moved to dismiss Mr. Mandela’s claim on the ground that
it failed to state a claim upon which relief could be granted. After some tussling over whether Mr.


         2
           See Ma ndela v. Rose, M1999-02552-COA-R3-CV, 20 01 W L 856594 (Tenn. Ct. App. July 31, 2001) (No
Tenn. R. Ap p. P. 11 application filed ); Mandela v. State, 01C01-9610-CR-00459, 1998 WL 511133 (Tenn. Crim. App.
Aug. 20, 1998 ) perm. app. denied (Te nn. M ar. 22 , 199 9); Mandela v. Hardison, 01A01-9504-C C-0 01 29 , 19 95 W L
258958 (Tenn. Ct. App. May 3, 1995) (No Tenn. R. App. P . 11 application filed ); Wo ode n v. State, 898 S.W.2d 752
(Tenn. C rim. App. 1 994 ); Mandela v. Reynolds, 01A01-9303-CH-00126, 1993 W L 236607 (Tenn. Ct. App. June 30,
1993) perm. app. denied (Te nn. Oct. 25, 199 3); Mandela v. McWherter, 01A01-9203-CH-00103, 1992 WL 156102
(Tenn. Ct. App. July 8, 1992) perm. app. denied (Tenn. Oct. 26, 1992 ); Mandela v. Reynolds, No. 01A01-9004-CH-
00139, 1990 W L 19 273 1 (T enn. C t. App . Dec . 5, 1990) (No Tenn. R. A pp. P . 11 application filed ); Mandela v.
Reynolds, 01A 01-9 004 -CH-00138, 1990 WL 135790 (Tenn. Ct. App. Sept. 21, 1990) (No Tenn. R. App. P. 11
application filed).

         3
             The record does not disclose what these items were.

         4
           Tenn. Dep’t Corr. Policy Index No. 507.02 (1997) (superseded) is the Department’s policy governing prisoner
mail. Because of the generality of Mr. Mandela’s arguments, we need no t discuss the po licy’s specifics other than to
observe that the policy co ntains provisio ns autho rizing wa rdens to reject mail addressed to a priso ner and to return the
mail to its sender.

         5
           Tenn. Code Ann. § 41-21-803 (1997) requires that a lawsuit for a ca use of action accruing while a prisoner
is incarcerated must be bro ught in the county where the facility housing the prisoner is loc ated. Hawkins v. Tennessee
Dep’t of Corr., No. M200 1-00 473 -CO A-R3-CV , 200 2 W L 16 777 18 (Tenn. Ct. A pp. July 25, 2002) (No Tenn. R. App.
P. 11 application filed). Thus, Mr. Mand ela should have filed this case in W ayne County. We have, however,
determined that Hawkins applies pro spectively to all cases filed after Hawkins was decided and all cases filed before
Hawkins was decide d in which the application o f Ten n. Code A nn. § 4 1-21 -803 was raise d. Hawkins does not apply
here because this case was filed before our decision in Hawkins and because neither party raised the application of Tenn.
Code A nn. § 4 1-21 -803 either in the trial court or on app eal.

                                                            -2-
Mandela was entitled to proceed as a pauper, the trial court addressed the legal foundation of his
claims. The court determined that the Department’s mail policy did not affect private rights,
privileges, or procedures concerning the general public and, therefore, that the Department was not
required to promulgate the policy as a rule. Secondly, the trial court rejected Mr. Mandela’s
interpretation of Tenn. Code Ann. § 41-21-216 and found that the statute merely made it “lawful for
the TDOC to receive the prisoner’s goods; it is not mandatory.” Mr. Mandela has appealed.

                                                   II.
                                    THE STANDARD OF REVIEW

         This appeal requires us to review an order granting a Tenn. R. Civ. P. 12.02(6) motion to
dismiss. A motion to dismiss a complaint for failure to state a claim for which relief can be granted
tests the legal sufficiency of the plaintiff’s pleading. Givens v. Mullikin, 75 S.W.3d 383, 406 (Tenn.
2002); Trau-Med of Am., Inc. v. Allstate Ins. Co., 71 S.W.3d 691, 696 (Tenn. 2002). The motion
requires the court to review the complaint alone, Mitchell v. Campbell, 88 S.W.3d 561, 564 (Tenn.
Ct. App. 2002), and to look to the complaint's substance rather than its form. Kaylor v. Bradley, 912
S.W.2d 728, 731 (Tenn. Ct. App. 1995). Dismissal under Tenn. R. Civ. P. 12.02(6) is warranted
only when the alleged facts will not entitle the plaintiff to relief, Crews v. Buckman Labs. Int’l, Inc.,
78 S.W.3d 852, 857 (Tenn. 2002) or when the complaint is totally lacking in clarity and specificity.
Dobbs v. Guenther, 846 S.W.2d 270, 273 (Tenn. Ct. App. 1992).

        A Tenn. R. Civ. P. 12.02(6) motion admits the truth of all the relevant and material factual
allegations in the complaint but asserts that no cause of action arises from these facts. Davis v. The
Tennessean, 83 S.W.3d 125, 127 (Tenn. Ct. App. 2001); Pendleton v. Mills, 73 S.W.3d 115, 120
(Tenn. Ct. App. 2001). Accordingly, courts reviewing a complaint being tested by a Tenn. R. Civ.
P. 12.02(6) motion must construe the complaint liberally in favor of the plaintiff by taking all factual
allegations in the complaint as true, Stein v. Davidson Hotel Co., 945 S.W.2d 714, 716 (Tenn. 1997),
and by giving the plaintiff the benefit of all the inferences that can be reasonably drawn from the
pleaded facts. ROBERT BANKS , JR. & JUNE F. ENTMAN , TENNESSEE CIVIL PROCEDURE § 5-6(g), at
254 (1999).

        On appeal from an order granting a Tenn. R. Civ. P. 12.02(6) motion, we must likewise
presume that the factual allegations in the complaint are true, and we must review the trial court's
legal conclusions regarding the adequacy of the complaint without a presumption of correctness.
Bell ex rel. Snyder v. Icard, Merrill, Cullis, Timm, Furen & Ginsburg, P.A., 986 S.W.2d 550, 554
(Tenn. 1999); Stein v. Davidson Hotel Co., 945 S.W.2d at 716.

                                                  III.
               PROMU LGATION OF THE DEPARTMENT ’S MAIL POLICY AS A RULE

        This case is not the first time that Mr. Mandela has attempted to use the rule-making
requirements of Tennessee’s Uniform Administrative Procedures Act to challenge the Department’s
policies. Approximately six months before he filed his petition in this case, this court found a
similar challenge to the Department’s Uniform Disciplinary Policies to be without merit. Mandela
v. Campbell, No. 01A01-9607-CH-00332, 1996 WL 730289, at *2 (Tenn. Ct. App. Dec. 20, 1996),


                                                  -3-
perm. app. granted (Tenn. May 12, 1997). After Mr. Mandela perfected this appeal, the Tennessee
Supreme Court put the issue to rest by affirming this court’s decision regarding the Uniform
Disciplinary Policies. Mandela v. Campbell, 978 S.W.2d 531, 534-35 (Tenn. 1998).

         We have consistently followed the Tennessee Supreme Court’s decision ever since. Boles
v. Tennessee Dep’t of Corr., No. M2000-00893-COA-R3-CV, 2001 WL 840283, at *3-4 (Tenn. Ct.
App. July 26, 2001) (No Tenn. R. App. P. 11 application filed) (holding that policies governing
visits to prisoners by persons outside prison need not be promulgated as a rule); Taylor v. Campbell,
No. M1998-00913-COA-R3-CV, 2001 WL 109387, at *3 n.8 (Tenn. Ct. App. Feb. 9, 2001) (No
Tenn. R. App. P. 11 application filed) (holding that the Department’s policy governing sentence
reduction credits need not be promulgated as a rule). We see no reason to depart from the holdings
of these cases with regard to the Department’s policy regarding prisoner mail.

        A quarter of a century ago, the United States Supreme Court observed that, “[w]hile the
weight of professional opinion seems to be that inmate freedom to correspond with outsiders
advances rather than retards the goal of rehabilitation, the legitimate governmental interest in the
order and security of penal institutions justifies the imposition of certain restraints on inmate [mail].”
Procunier v. Martinez, 416 U.S. 396, 412-13, 94 S. Ct. 1800, 1811 (1974). Tenn. Dep’t Corr. Policy
Index Nos. 504.01 (1995) (superseded) and 507.02 (1997) (superseded) addressed the handling of
prisoner mail and personal property. While these Department policies may tangentially affect the
general public at times – as when a package mailed to a prisoner is returned to its sender or when
property of a prisoner is delivered by officials to designated persons not in prison – they do not
purport to regulate or police any behavior or interests of the general public. Accordingly, the trial
court properly held that the Department was not required to promulgate these policies using the rule-
making procedures of the Uniform Administrative Procedures Act.

                                                   IV.
                  THE WARDEN ’S DUTY TO “RECEIVE” PRISONERS’ PROPERTY

        Mr. Mandela also asserts that correctional officials have a statutory duty to “receive,” rather
than return, packages mailed to incarcerated prisoners. The statute he relies on provides, in part:

                It is lawful for the warden of the penitentiary, acting under and
                subject to the power of the commissioner of correction, to take charge
                of any property in the possession of any of the prisoners at the time
                of their entering the prison, and, on the application of the prisoner, to
                sue for and receive any goods, chattels, or money due or belonging to
                such prisoner, and to keep a correct account of such goods, chattels
                or money.

Tenn. Code Ann. § 41-21-216(a). Mr. Mandela says that this statute requires correctional officials
to accept custody of any personal property mailed to a prisoner. He then equates any refusal to do
so with outright confiscation of property by the state.




                                                   -4-
        Our search for the meaning of statutory language must always begin with the statute itself.
Neff v. Cherokee Ins. Co., 704 S.W.2d 1, 3 (Tenn. 1986); Winter v. Smith, 914 S.W.2d 527, 538
(Tenn. Ct. App. 1995). This language draws its meaning from the context of the entire statute and
from the statute’s general purpose. Wachovia Bank of North Carolina, N.A. v. Johnson, 26 S.W.3d
621, 624 (Tenn. Ct. App. 2000); BellSouth Telecomm., Inc. v. Greer, 972 S.W.2d 671, 673 (Tenn.
Ct. App. 1997). The words and phrases used in a statute should be given their natural and ordinary
meaning. Berryhill v. Rhodes, 21 S.W.3d 188, 195 (Tenn. 2000), Gleaves v. Checker Cab Transit
Corp., 15 S.W.3d 799, 802 (Tenn. 2000), unless the General Assembly used them in a specialized
or technical sense. Cordis Corp. v. Taylor, 762 S.W.2d 138, 139-40 (Tenn. 1988). When the
meaning of statutory language is clear, the courts should interpret and apply it as written. Hawks v.
City of Westmoreland, 960 S.W.2d 10, 16 (Tenn. 1997); United Steelworkers of Am. v. Tennessee
Air Pollution Control Bd., 3 S.W.3d 468, 472 (Tenn. Ct. App. 1998).

        Here, the first portion of Tenn. Code Ann. § 41-21-216(a) obviously envisions how
correctional officials may deal with personal property belonging to men and women when they enter
the Department’s custody. Persons entering prison are not checking into a hotel or renting an
apartment. They cannot just move their personal belongings into their new quarters. The first
portion of the statute empowers the warden to take possession and hold for safekeeping the personal
property and effects that prisoners may not possess behind the walls.

         The second portion of the statute is of more interest to Mr. Mandela in this case. It speaks
of a warden’s lawful ability to “receive” any goods, chattels, or money due to a prisoner. Mr.
Mandela wants this to mean that a warden has a duty to accept packages sent to a prisoner through
the mail. Contrary to Mr. Mandela’s position, however, that is not what the second portion of Tenn.
Code Ann. § 41-21-216(a) envisions. The context and wording of the statute plainly demonstrates
that its purpose is to empower the warden to act as a prisoner’s personal representative to do for the
prisoner what he or she can no longer personally do – take the necessary steps in the outside world
to recover property due and owing to a prisoner. Special Project, The Collateral Consequences of
a Criminal Conviction, 23 Vand. L. Rev. 929, 1023 n.665 (1970).

       Properly understood, Tenn. Code Ann. § 41-21-216(a) empowers the warden to act as a
receiver in the technical legal sense of the word, that is, as a disinterested person appointed under
the law for the protection or collection of property belonging to an estate or fund. Black’s Law
Dictionary 1275 (7th ed. 1999). A receiver stands in the shoes of the person to whom the property
is due for the purpose of pursuing and collecting it. It is in that technical sense that the statute
provides that a prisoner may apply to have the warden “sue for and receive any goods, chattels, or
money due or belonging to such prisoner.”

          Tenn. Code Ann. § 41-21-216(a) can avail Mr. Mandela little in this case for two reasons.
First, it has nothing to do with the manner in which prison officials handle prisoner mail. Second,
it imposes no duty upon the warden or any other prison official to receive a prisoner’s property. It
merely vests in the warden the authority to act on the prisoner’s behalf if the warden, in his or her
discretion, decides to do so. Accordingly, the trial court correctly concluded that the portion of Mr.
Mandela’s complaint relying on Tenn. Code Ann. § 41-21-216 fails to state a legal claim in this case
for which relief can be granted.


                                                 -5-
                                                V.

       We affirm the dismissal of Mr. Mandela’s petition and remand the case to the trial court for
whatever further proceedings may be required. We tax the costs of this appeal to Jabari Issa
Mandela for which execution, if necessary, may issue. We also find that Mr. Mandela’s petition and
subsequent appeal are frivolous in accordance with Tenn. Code Ann. § 41-21-807(c) (Supp.2002)
and Tenn. Code Ann. § 41-21-816(a)(1) (1997).



                                                     _____________________________
                                                     WILLIAM C. KOCH, JR., JUDGE




                                               -6-